[J-127-2016]
               IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


SALADWORKS, LLC AND WESCO      :       No. 52 MAP 2016
INSURANCE COMPANY              :
                               :       Appeal from the Order of the
                               :       Commonwealth Court at No. 1789 CD
          v.                   :       2014 dated 10/6/15, reconsideration
                               :       denied 11/23/15, reversing the decision of
                               :       the Workers’ Compensation Appeal Board
WORKERS’ COMPENSATION APPEAL :         at No. A12-0597 dated 9/10/14
BOARD (GAUDIOSO AND UNINSURED :
EMPLOYERS GUARANTY FUND)       :
                               :
APPEAL OF: UNINSURED EMPLOYERS :
GUARANTY FUND                  :




                                  ORDER


PER CURIAM                               DECIDED: December 16, 2016


    The appeal is DISMISSED as having been improvidently granted.